[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
This action, in the nature of an appeal from a decision of the Retirement Board of the City of Waterbury awarding the plaintiff a disability pension of 50% of his annual pay, came to this Court on June 29, 2000, and then to later dates when the parties appeared and were at issue as on file, and then to the present time.
The court finds that the plaintiff is an aggrieved person for the purpose of taking this appeal.
The court, having heard the parties, finds the issues for the defendant, the plaintiff not having met his burden to show that the decision of the Defendant Board was arbitrary, illegal, capricious or an abuse of its discretion.
WHEREUPON, it is adjudged that the appeal be and hereby is dismissed.
DUBAY, J. CT Page 1462